DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 11/24/2021.  Claims 1, 5, 7-9, 14, and 16 have been amended and claim 17 has been canceled. Claims 1, 4, 5, 7-9, 14, 16, and 18-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim(s) 1, 4, 5, 7-9, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0101857 to Deliwala in view of US Publication 2017/0091759 to Selfridge and in further view of US Publication 2014/0344149 to Campos.

With respect to Claim 1:
Deliwala teaches:
A method for managing payment tokens, comprising: a financial institution electronic wallet program associated with a financial institution and executed by an information processing device accessing a third party electronic wallet program also executed by the information processing device (i.e. issuer app or bank app or first electronic wallet program is associated with credit or checking account or financial institution and accessing a token associated with loyalty reward account or second electronic wallet program) (Deliwala: ¶¶ [0021] [0022] “The transaction account application may be referred to herein as a "bank app" or "issuer app," and issuer server 104 may be referred to as a "bank server." Issuer server 104 may provide transaction account information and user information to user device 102 for use in the transaction account application. The issuer server 104 may also be referred to herein as "transaction account issuer server 104." For example, issuer server 104 may be a server maintained by an issuer to provide transaction account numbers for transaction accounts issued by the issuer. Issuer server 104 may also communicate over network 108 with network server 106… In various embodiments, network server 106 may be an enterprise digital wallet hub for managing the issuance and life cycle of tokens on smart devices. Network server 106 may provide alias information for mapping and routing of standard funding accounts as well as loyalty rewards accounts as well as issuer signature validation, which are both described in greater detail below.” Furthermore, as cited in ¶ [0025] “In various ,
wherein the financial institution electronic wallet program and the third-party electronic program have a wallet-in-wallet relationship (Examiner notes that “wallet-in-wallet relationship” is described in the Applicant’s specification in ¶ [0002] as a financial instrument, such as a bank card, connected to a third-party wallet, such as Apple pay. This exemplary disclosure is interpreted as the bank financial account, such as Chase, can be connected to a third-party wallet, such as Apple Pay and/or the account issuer app and the third-party account or loyalty account are connected) (i.e. bank financial account is connected to third-party wallet) (Deliwala: ¶¶ [0016] [0017] “As used herein, a "digital wallet" includes a software and/or electronic device that facilitates individual e-commerce and m-commerce transactions. The digital wallet may operate by aggregating the transaction account holder's payment and billing information and serving as the merchant of record, and/or passing through the transaction account holder's payment and billing information to the end merchant. Examples of digital wallets currently available may include Apple Pay®, Passbook®, and Google Wallet™…A third party application provided by the account issuer may be used an alternative to the digital wallet application itself to add the loyalty payment accounts. The use of loyalty pay accounts as disclosed herein may expand digital wallet functionality in a secure manner. The provisioning of loyalty accounts on user devices enhances the user experience by making points available for everyday transactions, making points usable at any merchant that accepts digital wallet payments in-store or in-app, and tracking point activity and balances in real-time.” Furthermore, as cited in ¶¶ [0032] [0033] “The API may specify the available functionality for interacting with network server 106 and requirements for using that functionality. The API may be made available to the account issuer for use in creating an issuer app and/or issuer server 104 that interacts with the network server 106. In that regard, more than one issuer app and issuer server 104 maintained by multiple account issuers may interact with network server 106. The API may enable the use of aliases mapped to loyalty account numbers and/or standard transaction account numbers rather than account numbers themselves…In various embodiments, the issuer application may query user device 102 to request a list of accounts (loyalty accounts, credit accounts, bank accounts, etc.) already present in the digital wallet, if any. The issuer application may then check if a particular loyalty account is in a digital wallet. The issuer application may interact with the digital wallet and/or user device 102 using another API provided to facilitate interaction with the digital wallet or user device 102. The issuer application may also display an add interface and/or button for an account not in the digital wallet. A user may then use the add interface displayed on user device 102 to select add an account to wallet.”);
the financial institution electronic wallet program identifying a payment token in the third-party electronic wallet program a financial instrument that is issued by the financial institution (i.e. token is used to identify funding or bank issuing account) (Deliwala: ¶ [0028] “User device 102 and/or issuer server 104 may query the network server 106 to retrieve an account identifier such as an account alias and/or other suitable identifiers for an account. The account alias may be mapped to an account number and may be, for example, an FPANID, token reference ID, or other identifier. An account number may be a loyalty account number or a funding account number (e.g., the 15 or 16 digit account number on the front of a credit card or charge card), for example, identifying the issuing bank and the associated loyalty rewards account.”);
a backend for the financial institution generating setting a token wallet characteristic indicator for the payment token that indicates that the payment token is for an account issued by the financial institution (i.e. account information is linked to wallet token number and stored in a database on a network of servers and associating digital wallet token and transaction account occurs according to alias rules or token characteristics) (Deliwala: ¶ [0005] “The system may also serve as an ad hoc capability triggered by transactions linked to a payment card. The system may generate a mapping comprising an account mapped to a wallet token number and an indicator with the mapping stored in a database on a network of servers. The indicator may indicate an account type, and the wallet token number may be transmitted to a user device.” Furthermore, as cited in ¶¶ [0029] [0030] “Terms and phrases similar to "associate" and/or "associating" may include tagging, flagging, correlating, using a look-up table or any other method or system for indicating or creating a relationship between elements, such as, for example, (i) a transaction account and (ii) an alias or digital wallet token. Moreover, the associating may occur at any point, in response to any suitable action, event, or period of time…In various embodiments, an alias may be used to avoid sending the loyalty account number over a network and reduce the footprint in case of a security breach. The alias may include an issuing bank ID and a loyalty reference ID number that is mapped to identify the loyalty rewards account. The alias may meet all the rules for a transaction account number (e.g., a credit card number), such as including an issuing bank ID of the specified length, a transaction account number of the specified length, and/or a check digit as appropriate. In that regard, the alias may have the form and structure of a valid transaction account number (i.e., pass a structure checking algorithm) and behave like a valid transaction account number when used in interfaces (e.g., web applications and web sites) that check the structure of the account number.”); 
the backend for the financial institution distributing the token wallet characteristic indicator to an authorization platform for the financial institution (i.e. backend functionality allows communicating payment authorization using the account information, wherein the wallet token number and indicator are received by the authorization platform) (Deliwala: ¶ [0021] “In various embodiments, user device 102 may interact with issuer server 104 to provide backend functionality for an application operating on user device 102. The application operating on user device 102 may be a transaction account application operating with issuer server 104 where the issuer is the transaction account issuer. A user may use the issuer application to access information regarding their accounts and to use their accounts to make electronic transactions and/or manage a digital wallet.” Furthermore, as cited in ¶¶ [0045] [0046] “Process 400 may be used to authorize digital wallet transactions using funding source accounts and/or loyalty rewards accounts. Wallet token number 402 and indicator 404 may be received for authorization 406 over network 108 by authorization systems 234 and/or network servers 106…In various embodiments, indicator 404 may be checked to determine whether wallet token number 402 is associated with a funding account, a loyalty account, or another type of transaction account. Authorization systems 234 may route the transaction based on indicator 404. In response to indicator 404 indicating a loyalty program account is associated with the wallet token number 402, the transaction information and account information may be transmitted to the loyalty bank 412 for completion.”); and 
wherein the authorization platform is configured to conduct a transaction from the third-party electronic wallet program with the payment token with the same benefits as if the transaction had originated from the financial institution electronic wallet program based on the token wallet characteristic indicator (i.e. transaction is conducted with loyalty token as if it is a credit or banking account funding source) (Deliwala: ¶ [0030] “The network server 106 may be able to convert the alias into the loyalty account number as well as convert the loyalty account number into the alias. In that regard, the loyalty account alias may be indistinguishable from an alias of a credit or banking account funding source alias for use in a digital wallet.”).
Deliwala does not explicitly disclose the backend for the financial institution communicating the payment token with the token wallet characteristic indicator to a token vault.
However, Selfridge further discloses the backend for the financial institution communicating the payment token with the token wallet characteristic indicator to a token vault (i.e. token with token limits are stored and communicated to secure token database) (Selfridge: ¶ [0032] “As illustrated in FIG. 1, a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52. The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50. The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2, or another entity (e.g., person, company, or the like) responsible for the transactions entered into by the user 2 using the account associated with the token. The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Selfridge’s communicating the payment token with the token wallet characteristic indicator to a token vault to Deliwala’s method for managing payment tokens.  One of ordinary skill in the art would have been motivated to do so in order for such dedicated communication channels to “provide an opportunity for tokens to be secured during communication by encryption and otherwise” (Selfridge: ¶ [0059]).
Deliwala and Selfridge do not explicitly disclose wherein the distributing includes adding token wallet characteristic indicator to a transaction record.
However, Campos further discloses wherein the distributing includes adding token wallet characteristic indicator to a transaction record (i.e. token values are added to transaction record in order to be sent to the authorization platform for the transaction to be completed) (Campos: ¶ [0051] “As depicted in FIG. 2A, the electronic value token transaction computer 150 is configured to: (a) form a secure connection with the retailer/merchant and/ or vendor (e.g., via the point of sale device 111, customer internet access, or kiosk 189), the issuers' authorization systems 160, and any other entities 190 authorized to access the electronic value token transaction computer 150 by the electronic value token transaction computer administrator 151; (b) to communicate with issuers' authorization systems 160 to request and receive redemption or addition of value tokens into electronic wallets; (c) to communicate with issuers' authorization systems 160 to redeem all or a portion of the electronic value tokens associated with the electronic wallet; (d) generate and maintain a transaction log 170 of all activities performed; (e) generate and maintain an error log 175 of all activities unsuccessfully completed and reasons therefore; (f) communicate to the retailer/merchant and/or vendor (e.g., via the POS unit 111) the redemption or addition of value tokens into electronic wallets and any information concomitant with the redemption or addition of value tokens into electronic wallets; and (g) communicate to the retailer/merchant and/or vendor (e.g., via the POS unit 111) any reasons why transactions cannot not be completed.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Campos’ distributing includes adding token wallet characteristic indicator to a transaction record to Deliwala’s method for managing payment tokens.  One of ordinary skill in the art would have been motivated to do so in order for such dedicated communication channels to “allow the systems' user to fully manage the functionalities of the user's e-wallet; participate in value added/bonus programs offered by issuers, vendors, and/or other electronic value token-related parties; participate in card exchange activities (e.g., wherein a user exchanges an electronic value token maintained in its e-wallet for an electronic value token not in thee-wallet); and participate in savings programs offered by issuers, vendors, and/or other electronic value token-related parties.” (Campos: ¶ [0020]).
With respect to Claims 7 and 14:
All limitations as recited have been analyzed and rejected to claim 1. Claims 7 and 14 both recite a “method for managing payment tokens”. Claims 7 and 14 do not teach or define any new limitations beyond claim 1. Therefore, they are rejected under the same rationale.

With respect to Claim 4:
Deliwala teaches:
The method of claim 1, wherein the information processing device comprises a mobile electronic device (i.e. smartphone such as iPhone) (Deliwala: ¶ [0018] “For example, user device 102 may take the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used, including laptops, notebooks, hand held computers, personal digital assistants, cellular phones, smart phones (e.g., iPhone®, BlackBerry®, Android®, etc.) tablets, wearables (e.g., smart watches and smart glasses), or any other device capable of receiving data over network 108.”).

With respect to Claim 5:
Deliwala teaches:
The method of claim 1, further comprising: the financial institution electronic wallet program receiving approval to access the payment token associated with the third-party electronic wallet program (i.e. user has to provide credentials in order to add payment token to the issuer application) (Deliwala: ¶ [0025] “In various embodiments, logon service 224 may be a software service supported by the loyalty issuer's security services 222 (e.g., running on network servers 106). Logan service 224 may be operated and maintained by an account issuer. By using an issuer application to manage the addition of accounts to the digital wallet, the issuer may provide loyalty account services while the wallet providers remain agnostic to which type of account (e.g., loyalty rewards, credit, checking) is being processed. The issuer application may prompt the user for validation input such as, for example, a dynamic password, a movement, a text password, a security code, a social security number or portion thereof, and/or biometric information. A dynamic password may be a numeric or alphanumeric code delivered to the user for entry into the issuer app. Once the user is authenticated, the issuer application may provide access to sensitive tools such as account information, account management, and adding accounts to a digital wallet.”).

With respect to Claim 8:
Deliwala teaches:
The method of claim 7, further comprising: communicating the payment token to the third-party electronic wallet program (i.e. communicating loyalty account to digital wallet) (Deliwala: ¶ [0034] “In various embodiments, in response to a user interacting with the account add interface 208 of an issuer application running on user device 102 to add a loyalty account to the digital wallet, also running on user device 102. User device 102 may thus add a loyalty account to a digital wallet by linking the loyalty account with a token. The token may also link the loyalty account to a funding card (e.g., a credit card or a back-up payment product).”).

With respect to Claim 9:
Deliwala teaches:
The method of claim 8, wherein the payment token is communicated to the third-party electronic wallet program via the financial institution electronic wallet program (i.e. issuer application links loyalty account to digital wallet application) (Deliwala: ¶ [0034] “In various embodiments, in response to a user interacting with the account add interface 208 of an issuer application running on user device 102 to add a loyalty account to the digital wallet, also running on user device 102. User device 102 may thus add a loyalty account to a digital wallet by linking the loyalty account with a token. The token may also link the loyalty account to a funding card (e.g., a credit card or a back-up payment product).”).

With respect to Claim 16:
Deliwala teaches:
The method of claim 14, wherein the third party electronic wallet application comprises a third-party payment application (Deliwala: ¶¶ [0016] [0017] “Examples of digital wallets currently available may include Apple Pay®, Passbook®, and Google Wallet™…A third party application provided by the account issuer may be used an alternative to the digital wallet application itself to add the loyalty payment accounts.”).

With respect to Claim 18:
Deliwala teaches:
The method of claim 14, wherein the step of conducting transaction as a transaction conducted using the financial institution electronic wallet for the financial institution comprises applying a benefit that is issued to transactions using the financial institution electronic wallet to the transaction (i.e. applying loyalty points to a transaction via digital wallet) (Deliwala: ¶ [0050] “A user may thus be able to use a loyalty account from the digital wallet on their user device 102 to make a payment using loyalty points. The user can actively select the loyalty card to pay at time of checkout at any merchant that accepts mobile wallet payments in a similar manner to how payment accounts are typically selected. The loyalty rewards account may be configured to look like a standard payment account in the digital wallet.”).

With respect to Claim 19:
Deliwala teaches:
The method of claim 18, wherein the benefit is a discount or an issuance of reward points (Deliwala: ¶ [0037] “The user may thus view loyalty point balances, dollar totals, loyalty activities and events, and point transaction activity. In response to a transaction is made by the loyalty account, view fields may be updated to reflect the most recent device activity. Additionally, if the user points balance changes due to other events not associated with the mobile wallet card, the points balance total may be updated as well.”).

With respect to Claim 20:
Deliwala teaches:
The method of claim 14, wherein the financial institution conducts the transaction in an alternate currency (i.e. loyalty points may be used to pay for transaction) (Deliwala: ¶ [0041] “The funding source may also be detected first, with points deducted in light of a reduced transaction amount. In that regard, a user may pay in full with points, split payment between the funding source and points, authorize but don't settle, and/or authorize, settle, reconcile with a credit.”).


Response to Arguments
Applicant’s arguments see pages 7-10 of the Remarks disclosed, filed on 11/24/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1, 4-9, and 14-20 over Deliwala in view of Selfridge and in further view of Campos have been considered but are not persuasive. The Applicant asserts “Claim 1 (emphasis added). Applicant respectfully submits that none of the cited references discloses two electronic wallet programs that have a wallet-in-wallet relationship. In its disclosure, Deliwala specifically uses “digital wallet’ to identify digital wallets, such as Apple Pay, Passbook, and Google Wallet. See, e.g., Deliwala, 9 0016. Deliwala, however, specifically refers to the financial institution program as a “transaction account application,” “bank app” or “issuer app.” See id. at § 0021 “The transaction account application may be referred to herein as a ‘bank app’ or ‘issuer app,’ and issuer server 104 may be referred to as a ‘bank server.’”). Thus, Deliwala does not disclose a financial institution electronic wallet program and the third-party electronic wallet program…In addition, even if Deliwala’s transaction account application were a digital wallet, which it is not, there is no disclosure that the transaction account application and the other digital wallets (e.g., ApplePay, Passbook, Google Wallet) have a wallet-in-wallet relationship. Indeed, no such connection between the transaction account application and the digital wallets is disclosed…Deliwala does not disclose that the transaction account application accesses one of these digital wallets or identifies a payment token in the digital wallets that is issued by the financial institution for the transaction account. Instead, Deliwala discloses that the user device or issuer server queries a network server to “retrieve an account identifier such as an account alias and/or other suitable identifiers for an account.” This is not a disclosure of the transaction account application accessing the third-party digital wallet to identify a payment token. Indeed, the transaction account application — the alleged financial institution electronic wallet program — is not even performing this task. And there is no disclosure that any identification of the issuer of the account identifier is performed, most likely because the device or issuer server is not identifying payment tokens…Nor does Deliwala disclose that a backend for the financial institution sets a token wallet characteristic indicator for the payment token that indicates that the payment token is for an account issued by the financial institution. Instead, Deliwala discloses mapping a wallet token number to an account with an identifier that indicates an account type. There is no disclosure that the indicator indicates that the payment token is for an account issued by the financial institution.”  The Examiner respectfully disagrees. Examiner notes that “wallet-in-wallet relationship” is described in the Applicant’s specification in ¶ [0002] as “A financial instrument issuer's electronic wallet (e.g., Chase Bank's Chase Pay application) may be "connected" to a third party electronic wallet, such as Apple Pay, Samsung Pay, and Android Pay, on the same mobile electronic device. This exemplary disclosure is interpreted as the bank financial account, such as Chase, can be connected to a third-party wallet, such as Apple Pay and/or the account issuer app and the third-party account or loyalty account are connected. The Examiner would like to refer the Applicant to ¶¶ [0016] [0017] of the Deliwala reference; “As used herein, a "digital wallet" includes a software and/or electronic device that facilitates individual e-commerce and m-commerce transactions. The digital wallet may operate by aggregating the transaction account holder's payment and billing information and serving as the merchant of record, and/or passing through the transaction account holder's payment and billing information to the end merchant. Examples of digital wallets currently available may include Apple Pay®, Passbook®, and Google Wallet™…A third party application provided by the account issuer may be used an alternative to the digital wallet application itself to add the loyalty payment accounts. The use of loyalty pay accounts as disclosed herein may expand digital wallet functionality in a secure manner. The provisioning of loyalty accounts on user devices enhances the user experience by making points available for everyday transactions, making points usable at any merchant that accepts digital wallet payments in-store or in-app, and tracking point activity and balances in real-time.” Furthermore, as cited in ¶¶ [0032] [0033] “The API may specify the available functionality for interacting with network server 106 and requirements for using that functionality. The API may be made available to the account issuer for use in creating an issuer app and/or issuer server 104 that interacts with the network server 106. In that regard, more than one issuer app and issuer server 104 maintained by multiple account issuers may interact with network server 106. The API may enable the use of aliases mapped to loyalty account numbers and/or standard transaction account numbers rather than account numbers themselves…In various embodiments, the issuer application may query user device 102 to request a list of accounts (loyalty accounts, credit accounts, bank accounts, etc.) already present in the digital wallet, if any. The issuer application may then check if a particular loyalty account is in a digital wallet. The issuer application may interact with the digital wallet and/or user device 102 using another API provided to facilitate interaction with the digital wallet or user device 102. The issuer application may also display an add interface and/or button for an account not in the digital wallet. A user may then use the add interface displayed on user device 102 to select add an account to wallet.” It is clear from the disclosure above that the Deliwala reference teaches that the bank financial account, such as Chase, can be connected to a third-party wallet, such as Apple Pay and/or the account issuer app and the third-party account or loyalty account are connected. Therefore, the rejection(s) of claim(s) 1, 4, 5, 7-9, 14, 16, and 18-20 under 35 U.S.C. § 103(a) is provided above with updated citations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
January 6, 2022